 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT ADDENDUM

 

This Executive Employment Agreement Addendum (“Agreement”) is made and entered
into as of January 22, 2019 (the “Effective Date”) by and between NextGen
Healthcare, Inc., a California corporation (“Company”), and John R. Frantz, an
individual (“Executive”), (individually, a “Party” and collectively, the
“Parties”).

 

RECITALS

 

A.

The Company and Executive entered into an Executive Employment Agreement
effective as of July 1, 2015.

 

 

B.

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) believes that it is in the best interests of the Company
and its stockholders to provide Executive with certain severance benefits upon
Executive’s termination of employment under certain circumstances.

NOW THEREFORE, for good and valuable consideration, the Parties agree as
follows:

 

1.

Severance Benefits.

 

 

a.

If the Company terminates Executive’s employment with the Company without Cause
(and not for death or Disability) or if Executive resigns from such employment
for Good Reason (the effective date of such termination or such resignation
hereinafter referred to as the “Termination Date”), and, in each case, such
termination does not occur during a Change of Control Period, then subject to
Section 2, Executive will receive the following:

 

 

i.

Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, any earned (as determined in good faith
by the Compensation Committee) but unpaid cash bonus for any completed
performance period, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

 

 

ii.

Severance Payment.  Executive will receive a payment (less applicable
withholding taxes) equal to 150% of the sum of the Executive’s annual base
salary plus the Executive’s target bonus, each at the level in effect

 

--------------------------------------------------------------------------------

 

 

immediately prior to the Termination Date paid in a single lump sum payment on
the sixtieth (60th) day following the date of termination.

 

 

iii.

Pro-rated Bonus Payment.  Executive will receive a lump-sum payment within
thirty (30) days after the date on which Executive’s bonus would otherwise be
payable had Executive remained an active employee in an amount equal to the
product of (a) the annual bonus, if any, that Executive would have earned for
the entire fiscal year in which Executive separates from service with the
Company, based on the level of achievement of the applicable performance goals
for such year, as determined in good faith by the Compensation Committee, (or,
in the discretion of the Company, Executive’s target annual bonus for the fiscal
year in which Executive separates from service with the Company), multiplied by
(b) a fraction, the numerator of which is the number of days the Executive was
employed by the Company during the fiscal year in which the Termination Date
occurs and the denominator of which is the number of days in such fiscal
year.  Any payment pursuant to this Section 1(a)(iii) shall be in lieu of any
annual bonus payment that Executive would otherwise receive for the year of
termination.

 

 

iv.

Equity Vesting.  Notwithstanding any language to the contrary set forth in any
award agreements issued to Executive under Company’s Amended and Restated 1998
Stock Option Plan, Company’s Second Amended and Restated 2005 Stock Option and
Incentive Plan or Company’s 2015 Equity Incentive Plan or any subsequent Company
stock plan, upon the thirtieth (30th) day following the Termination Date, for
awards not subject to the satisfaction of a performance condition, the unvested
portion of any such unvested stock option, restricted stock unit or other equity
award granted to Executive shall vest, which portion shall be the number of
shares that would have vested per the applicable award as of the eighteen-month
anniversary of the Termination Date had Executive remained continuously employed
by Company through such date.  For awards that are subject to the satisfaction
of a performance condition, there shall be no accelerated vesting and Executive
shall not be entitled to a pro-rata portion of any such award if the Termination
Date is prior to the completion of the applicable performance measurement
period.

 

 

v.

Continuation Coverage.  If Executive elects continuation coverage pursuant to
COBRA within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of 18 months from the date of

2

 

--------------------------------------------------------------------------------

 

 

termination or (B) the date upon which Executive becomes covered under similar
plans of a subsequent employer.  The reimbursements will be made by the Company
to Executive consistent with the Company’s normal expense reimbursement
policy.  Notwithstanding the first sentence of this Section 1(a)(v), if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month, in an amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the termination of employment
date (which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to 18 such payments.  For the avoidance of doubt, the taxable
payments in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.

 

 

b.

Voluntary Resignation; Termination for Cause; Termination in Connection with a
Change of Control; Disability; Death.  If Executive’s employment with the
Company terminates (i) voluntarily by Executive (other than for Good Reason),
(ii) for Cause by the Company, (iii) in connection with a Change of Control or
(iv) as a result of Executive’s Disability or death, then Executive will not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements between Executive
and the Company.

 

 

c.

Exclusive Remedy.  In the event of a termination of Executive’s employment under
the conditions set forth in Section 1(a) of this Agreement, the provisions of
Section 1 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive otherwise may be entitled, whether at law, tort,
contract or in equity, except for (i) the right to the payment of any accrued
but unpaid wages, as required by law, (ii) the right to the payment of any
unreimbursed reimbursable expenses and (iii) any additional rights applicable to
Executive under the Company’s Amended and Restated 1998 Stock Option Plan,
Company’s Second Amended and Restated 2005 Stock Option and Incentive Plan, the
Company’s 2015 Equity Incentive Plan and all award agreements issued

3

 

--------------------------------------------------------------------------------

 

 

to Executive thereunder.  The Company, in its sole discretion, shall have the
authority to reduce Executive’s benefits under Section 1 of this Agreement, in
whole or in part, by any other termination benefits, pay in lieu of notice, or
other similar benefits payable to Executive by the Company pursuant to any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law.

 

 

2.

Conditions to Receipt of Severance.

 

 

a.

Release of Claims Agreement.  The receipt of any severance payments or benefits
(other than the accrued benefits set forth in Section 1(a)(i)) pursuant to this
Agreement is subject to Executive signing and not revoking a release of claims
in substantially the form attached hereto as Exhibit A (“Release”), which must
become effective and irrevocable no later than the thirtieth (30th) day
following the Termination Date (such date being the “Release Deadline”).  For
avoidance of doubt, the Company may modify the form of the required Release only
as is reasonably required to comply with changes in applicable law. If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.

 

 

b.

Confidential Information and Invention Assignment Agreements.  Executive’s
receipt of any payments or benefits under Section 1 (other than the accrued
benefits set forth in Section 1(a)(i)) will be subject to Executive continuing
to comply with the terms of the Proprietary Information and Inventions
Agreement, between the Company and Executive, as such agreement may be amended
from time to time.

 

 

c.

Section 409A.

 

 

i.

Notwithstanding anything to the contrary in this Agreement, no severance pay or
benefits to be paid or provided to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation subject to and not exempt from
Section 409A of the Code, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
otherwise provided until Executive has a “separation from service” within the
meaning of Section 409A.  Similarly, no severance payable to Executive, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be

4

 

--------------------------------------------------------------------------------

 

 

payable until Executive has a “separation from service” within the meaning of
Section 409A.

 

 

ii.

It is intended that none of the severance payments under this Agreement will
constitute Deferred Payments but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 2(c)(iv) below or resulting from an involuntary separation from service
as described in Section 2(c)(iv) below.  However, any severance payments or
benefits under this Agreement that would be considered Deferred Payments will be
paid on, or, in the case of installments, will not commence until, the Release
Deadline, or, if later, such time as required by Section 2(c)(iii). Except as
required by Section 2(c)(iii), any installment payments that would have been
made to Executive during the period immediately following Executive’s separation
from service but for the preceding sentence will be paid to Executive on the
Release Deadline following Executive’s separation from service and the remaining
payments will be made as provided in this Agreement.  In any case where
Executive’s separation from service and the Release Deadline fall in two
separate calendar years, any amount required to be paid to Executive that is
conditioned on the effectiveness of the Release and is treated as a Deferred
Payment shall be paid in the later calendar year.

 

 

iii.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.

 

5

 

--------------------------------------------------------------------------------

 

 

iv.

Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause (i)
above.  Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of Section 2(c)(i) above.

 

 

v.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.

 

 

3.

Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 3, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s benefit under Section 1 and under any such
other agreement (including any employment agreement or equity award agreement
under the Company’s Amended and Restated 1998 Stock Option Plan, Company’s
Second Amended and Restated 2005 Stock Option and Incentive Plan or the
Company’s 2015 Equity Incentive Plan) will be either:

 

 

a.

delivered in full, or

 

 

b.

delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code as
determined by the Firm

 

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
reduction of cash payments; (ii) cancellation of accelerated vesting of equity
awards; (iii) reduction of employee benefits.  In the event that acceleration of
vesting of

6

 

--------------------------------------------------------------------------------

 

equity award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of Executive’s equity
awards.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 3 will be made in writing by the Company’s
independent public accountants immediately prior to the Termination Date or such
other person or entity to which the Parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 3,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this
Section.  The Company will bear all costs the Firm may incur in connection with
any calculations contemplated by this Section 3.

 

 

4.

Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

 

 

a.

Cause. “Cause” means:

 

 

i.

Executive’s failure to substantially perform his duties with the Company;

 

ii.

Executive’s failure to substantially follow and comply with the specific and
lawful directives of the Board;

 

iii.

Executive’s commission of an act of fraud or dishonesty resulting in actual
economic, financial or reputational injury to the Company;

 

iv.

Executive’s engagement in illegal conduct, gross misconduct or an act of moral
turpitude involving economic, financial or reputational injury to the Company;

 

v.

Executive’s material violation of any material written policy, guideline, code,
handbook or similar document governing the conduct of directors, officers or
employees of the Company resulting in actual economic, financial or reputational
injury to the Company or an Affiliate;

 

vi.

Executive’s intentional, material violation of any contract or agreement between
the Executive and the Company or of any statutory duty owed to the Company; or

 

vii.

Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets.

The determination as to whether Executive is being terminated for Cause will be
made in good faith by a majority vote of the Board and will be final and binding
on Executive.  The foregoing definition does not in any way limit the Company’s
ability to terminate Executive’s employment relationship at any time, and the
term

7

 

--------------------------------------------------------------------------------

 

“Company” will be interpreted to include any subsidiary, parent, affiliate or
successor thereto, if applicable.

 

 

b.

Change of Control.“Change of Control” and “Change of Control Period” shall have
the meanings ascribed to them in the Change of Control Severance Agreement
between Company and Executive effective as of December 30, 2016.

 

 

c.

COBRA.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

 

d.

Disability.  “Disability” means, with respect to Executive, the inability of
such Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by a majority vote of the
Board on the basis of such medical evidence as the Board deems warranted under
the circumstances.  In the event of a dispute between the Board and Executive as
to whether Executive is disabled, the Company may refer Executive to a licensed
practicing physician who is mutually acceptable to Executive and the Company,
and Executive agrees to submit to such tests and examination as such physician
shall deem appropriate to determine Executive’s capacity to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.  In such
event, Executive and the Company hereby agree that the decision of such
physician as to his disability shall be final and binding on both parties.

 

 

e.

Good Reason.  “Good Reason” means termination of employment following the
occurrence of one or more of the following, without Executive’s express written
consent:

 

 

i.

a material reduction in Executive’s annual base salary (which Executive agrees
is a reduction of at least 20% of base salary); provided, however that a
reduction pursuant to a salary reduction program applicable generally to the
Company’s similarly situated employees that does not adversely affect Executive
to a greater extent than other similarly situated employees shall not constitute
Good Reason;

 

ii.

a material reduction in Executive’s title, authority, duties or
responsibilities;

 

iii.

any material breach or material violation of a material provision of this
Agreement by the Company;

8

 

--------------------------------------------------------------------------------

 

 

iv.

any material breach or material violation by the Company of a material provision
of Executive’s written offer letter or employment agreement with the Company.

In order for an event to qualify as Good Reason, Executive must provide the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within forty-five (45) days following the initial existence of
the grounds for “Good Reason”, must provide the Company with a reasonable cure
period of not less than thirty (30) days following the end of such notice and
must resign within forty-five (45) days following the expiration of the
Company’s cure period.  For purposes of the “Good Reason” definition, the term
“Company” will be interpreted to include any subsidiary, parent, affiliate or
successor thereto, if applicable.

 

 

f.

Section 409A Limit.  “Section 409A Limit” means two (2) times the lesser of: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Executive’s taxable year preceding the Executive’s taxable
year of Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

 

5.

Term; Amendment.  This Agreement will remain in effect while Executive remains
employed by, and is actively performing his duties on behalf of, the Company and
its successor entities.  Notwithstanding the foregoing, if Executive becomes
entitled to benefits under Section 1, the Agreement will not terminate until all
of the obligations of the Parties with respect to this Agreement have been
satisfied.  No waiver, alteration, or modification of any of the provisions of
this Agreement will be binding unless made in writing approved by the Committee
and executed by a duly authorized officer of the Company other than the
Executive.

 

 

6.

Successors.

 

 

a.

The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers

9

 

--------------------------------------------------------------------------------

 

 

the assumption agreement described in this Section 6(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

 

b.

Executive’s Successors.  The terms of this Agreement and all rights of Executive
hereunder will inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

 

7.

Resignation.  Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Company’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

 

 

8.

Arbitration.

 

 

a.

Agreement to Arbitrate.  The Company and Executive hereby agree to resolve by
final and binding arbitration any and all claims or controversies in any way
arising out of, relating to or associated with Executive’s employment with the
Company or any of its parents, affiliates, or subsidiaries, or the termination
of such employment or any breach of this Agreement. This mutual agreement to
arbitrate includes any claims that the Company may have against Executive, or
that Executive may have against the Company or against any of its officers,
directors, employees, agents, successors, or parent, subsidiary, or affiliated
entities so long as such claim is related to Executive’s employment with the
Company. The Company and Executive agree that arbitration, as provided for in
this Agreement, shall be the exclusive forum for the resolution of any covered
dispute between the Parties. The Company and Executive agree that their mutual
agreement to arbitrate shall constitute sufficient consideration by each Party
for the promises made in this Section 8.

 

 

b.

Scope of Agreement. The claims covered by this Section 8 include, but are not
limited to, claims for breach of any contract or covenant, express or implied;
claims for breach of any fiduciary duty or other duty owed to Executive by
Company or to Company by Executive; tort claims; claims for wages or other
compensation due; claims for discrimination or harassment, including but not
limited to discrimination or harassment based on race, sex, pregnancy, religion,
national origin, ancestry, age, marital status, physical disability, mental
disability, medical condition, or sexual orientation; and claims for violation
of any federal, state or other governmental constitution, statute, ordinance or
regulation (as originally enacted and as amended), including but not limited to
claims under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Fair
Labor Standards Act (“FLSA”), the Employee Retirement Income Security Act
(“ERISA”), the

10

 

--------------------------------------------------------------------------------

 

 

Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and the Family and
Medical Leave Act  (“FMLA”) (collectively, “Arbitrable Disputes”).

 

 

c.

Procedure.  Executive’s request to arbitrate must be directed to the Board at
the Company’s principal place of business. A request submitted by the Company
shall be sent to the Executive at the Executive’s address as reflected on the
Company’s personnel records. Any arbitration shall be conducted before a single
arbitrator of JAMS under the Employment Arbitration Rules and Procedures (the
“Rules”) of JAMS then in effect. You can obtain a copy of the Rules on the
website of JAMS, which is www.jamsadr.com. JAMS has previously maintained the
Rules at this URL: http://www.jamsadr.com/rules-employment-arbitration. The
arbitration will be conducted in Orange County, California, and Executive and
the Company consent to jurisdiction in California and venue in Orange County,
California.  If Executive is making a claim, the Company will pay any
arbitration filing fee in excess of the amount Executive would have been
required to pay (if any) to file the claim in court, and the Company will pay
all of the arbitrator’s fees and other arbitration expenses. If the Company is
making a claim, the Company will pay all filing fees and all expenses of the
arbitration, including the arbitrator’s fees. Each Party shall bear its, his, or
her own costs of legal representation; provided, however, if any Party prevails
on a claim entitling the prevailing Party to attorneys’ fees and/or costs, the
arbitrator may award reasonable fees and/or costs to the prevailing Party in
accordance with such claim. The arbitrator shall have the authority to order
such discovery by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of arbitration.
The arbitrator shall issue a written decision that reveals the essential
findings and conclusions on which the decision is based, and the arbitrator’s
decision shall be subject to such judicial review as is provided by law. The
mutual agreement to arbitrate claims as set forth in this Section 8 is
enforceable under and governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (the “FAA”), but if the FAA is held not to apply to this Agreement for any
reason, this mutual agreement to arbitrate claims shall be enforced under the
laws of the State of California.

 

 

d.

Administrative Relief.  This Section 8 does not limit Executive’s right to file
an administrative charge with the National Labor Relations Board (“NLRB”), the
Equal Employment Opportunity Commission (“EEOC”), or any state agency charged
with enforcement of fair employment practice laws, but Executive agrees to
arbitrate under this Agreement all rights to any form of recovery or relief,
including monetary or other damages. This agreement also does not apply to or
cover claims for workers’ compensation benefits or compensation, claims for
unemployment compensation benefits, or claims based upon an employee pension or
benefit plan the terms of which contain an arbitration or other non-judicial

11

 

--------------------------------------------------------------------------------

 

 

dispute resolution procedure, in which case the provisions of such plan shall
apply.

 

 

e.

Voluntary Nature of Agreement.  Executive acknowledges and agrees that Executive
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.  Executive further acknowledges and
agrees that Executive has carefully read this Agreement and that Executive has
asked any questions needed for Executive to understand the terms, consequences
and binding effect of Section 8 of this Agreement and fully understands it,
including that EXECUTIVE EXPLICITLY WAIVES THE RIGHT TO TRIAL BY JURY.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

 

 

9.

Miscellaneous Provisions.

 

 

a.

Waiver.  No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either Party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other Party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

 

b.

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).  Any claims or legal actions by
one Party against the other arising out of the relationship between the Parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

 

 

c.

Severability.  The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect.

 

 

d.

Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

 

 

e.

Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, all of which when fully executed and delivered by all Parties and
taken together shall constitute a single agreement, binding against each of the

12

 

--------------------------------------------------------------------------------

 

 

Parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile,
.pdf or other electronic format with the same validity as if it were an
ink-signed document. Each signatory below represents and warrants by his or her
signature that he or she is duly authorized to execute and deliver this
instrument and any other document related to this transaction, thereby fully
binding each such Party.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

 

 

NextGen Healthcare, Inc.

/s/ John R. Frantz____________________

John R. Frantz By: /s/ Craig A. Barbarosh___________

Name: Craig A. Barbarosh

Title: Vice Chairman

 

 




13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

 

This release of claims (this “Agreement”) is made by and between NextGen
Healthcare, Inc. (the “Company”), and [●] (“Executive”). The Company and
Executive are sometimes collectively referred to herein as the “Parties” and
individually referred to as a “Party.”

 

RECITALS

 

WHEREAS, Executive signed a Proprietary Information and Inventions Agreement
(the “Confidentiality Agreement”) with the Company on [●], 201_;

 

WHEREAS, Executive signed a Severance Agreement with the Company on [●], 201_
(the “Severance Agreement”), which, among other things, provides for certain
severance benefits to be paid to Executive by the Company upon the termination
of Executive’s employment without Cause (as defined in the Severance Agreement)
or if Executive resigns from such employment for Good Reason (as defined in the
Severance Agreement);

 

WHEREAS, Executive was employed by the Company until [●], 20__, when Executive’s
employment was terminated (“Termination Date”);

 

WHEREAS, in accordance with Section 2 of the Severance Agreement, Executive has
agreed to enter into and not revoke a standard release of claims in favor of the
Company as a condition to receiving the severance benefits described in the
Severance Agreement; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.

 

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:

 

COVENANTS

 

1.             Termination. Executive’s employment with the Company terminated
on the Termination Date.

 

2.             Payment of Salary and Receipt of All Benefits. Executive
acknowledges and represents that, other than the consideration to be paid in
accordance with the terms and conditions of the Severance Agreement, the Company
has paid or provided all salary, wages, bonuses, accrued vacation/paid time off,
premiums, leaves, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, draws, stock,
stock options or other equity awards (including restricted stock unit awards),
vesting, and any and all other benefits and compensation due to Executive and
that no other reimbursements or compensation are owed to Executive.

 

3.             Release of Claims. Executive agrees that the consideration to be
paid in accordance with the terms and conditions of the Severance Agreement
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

14

 

--------------------------------------------------------------------------------

 

 

(a)           any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;

 

(b)           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the [California Family Rights Act]; [the California Labor Code]; [the
California Workers’ Compensation Act]; and [the California Fair Employment and
Housing Act];

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this Section 3 (the “Release”)
will be and remain in effect in all respects as a complete general release as to
the matters released. The Release does not extend to any severance obligations
due Executive under the Severance Agreement. The Release does not release claims
that cannot be released as a matter of law. Executive represents that Executive
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section 3. Nothing in this Agreement waives (1) Executive’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance, or any other indemnification rights to which Executive may be
entitled under the Company’s Articles of Incorporation or Bylaws, by contract,
as a matter of law, or otherwise, or under any power that the Company may have
to indemnify Executive or hold Executive harmless;(2) any vested rights
Executive may have under the employee benefit plans, programs, or policies of
the Company and its affiliates; or (3) Executive’s right to enforce the terms of
this Agreement.



4.             [Acknowledgment of Waiver of Claims under ADEA. Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Executive agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b)

15

 

--------------------------------------------------------------------------------

 

Executive has at least 21 days within which to consider this Agreement; (c)
Executive has 7 days following the execution of this Agreement by the parties to
revoke the Agreement; (d) this Agreement will not be effective until the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and delivers it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the Chief Legal Officer of the Company that is received prior to the Effective
Date.]

 

5.             [California Civil Code Section 1542. Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.

 

OR

 

Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.]

 

6.             No Pending or Future Lawsuits. Executive represents that
Executive has no lawsuits, claims, or actions pending in Executive’s name, or on
behalf of any other person or entity, against the Company or any of the other
Releasees. Executive also represents that Executive does not intend to bring any
claims on Executive’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees. Executive confirms that
Executive has no knowledge of any wrongdoing involving improper or false claims
against a federal or state governmental agency, or any other wrongdoing that
involves Executive or any other present or former Company employees, including
violations of the federal and state securities laws.

 

7.             Sufficiency of Consideration. Executive hereby acknowledges and
agrees that Executive has received good and sufficient consideration for every
promise, duty, release, obligation, agreement and right contained in this
Release.

 

8.             Confidential Information. Executive reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, which agreement will
continue in force; provided, however, that as to any provisions regarding
solicitation of employees contained in the Confidentiality Agreement that
conflict with the provisions regarding solicitation of employees contained in
this Agreement, the provisions of this Agreement will control.

 

9.             Return of Company Property; Passwords and Password-protected
Documents. Executive confirms that Executive has returned to the Company in good
working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), access or credit cards,
Company identification, and any other Company-owned property in Executive’s
possession or control, provided that Executive may retain his personal copies of
(i) his compensation records, (ii) materials distributed to shareholders
generally and (iii) any written agreement to which

16

 

--------------------------------------------------------------------------------

 

Executive is a party. Executive further confirms that Executive has cancelled
all accounts for Executive’s benefit, if any, in the Company’s name, including,
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.

 

10.          No Cooperation. Subject to Section 12 of this Agreement, Executive
agrees that Executive will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or as related directly to the ADEA waiver in this Agreement. Executive agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive will state no more than that Executive cannot provide any such counsel
or assistance.

 

11.                               Nondisparagement. Subject to Section 12 of
this Agreement, Executive agrees that Executive will not in any way, directly or
indirectly, do or say anything at any time which disparages the Company, its
business interests or reputation, or that of any of the other Releasees, except
as required by law.  

 

12.                              Protected Activities. Notwithstanding anything
herein to the contrary, nothing in this Agreement or the Confidentiality
Agreement shall (a) prohibit Executive from filing a charge with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other comparable federal agency, state agency or securities
regulatory body (the “Government Agencies”); (b) prohibit Executive from
reporting possible violations of law to an appropriate Government Agency in a
confidential manner without notice to the Company as authorized in any
whistleblower protection provisions of any federal or state law or regulation;
or (c) limit Executive’s lawful opportunity to cooperate with or participate in
any administrative proceeding or investigation that may be conducted by a
Government Agency. With respect to any information disclosed pursuant to this
protected activity exception that may constitute confidential or proprietary
information, Executive agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure to any parties other than the relevant agency or
authority. Except as prohibited by applicable law, rule, or regulation, the
payments paid to pursuant to the Severance Agreement will be the sole monetary
relief available to Executive, and Executive will not be entitled to recover,
and agrees to waive, any additional personal monetary relief that may be sought
from or awarded against the Company in the future without regard to who filed or
brought such claim. However, this Agreement does not waive Executive’s right to
receive an award for original information from any Government Agency, including
but not limited to any such award pursuant to Section 21F of the Securities
Exchange Act of 1934.

 

13.                               No Admission of Liability. Executive
understands and acknowledges that this Agreement constitutes a compromise and
settlement of any and all actual or potential disputed claims by Executive. No
action taken by the Company hereto, either previously or in connection with this
Agreement, will be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company of any fault or liability whatsoever to Executive or to any third
party.

 

14.                               Solicitation of Employees. Executive agrees
that for a period of 12 months immediately following the Effective Date of this
Agreement, Executive will not directly or indirectly (a) solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment at
the Company or (b) attempt to solicit, induce, recruit or encourage either for
Executive or for any other person or entity, any of the Company’s employees to
leave their employment.

 

15.                               Costs. The Parties will each bear their own
costs, attorneys’ fees and other fees incurred in connection with the
preparation of this Agreement.

 

16.                               Arbitration. THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN

17

 

--------------------------------------------------------------------------------

 

RELEASED, WILL BE SUBJECT TO ARBITRATION PURSUANT TO SECTION 8 OF THE SEVERANCE
AGREEMENT.

 

17.                               Authority. The Company represents and warrants
that the undersigned has the authority to act on behalf of the Company and to
bind the Company and all who may claim through it to the terms and conditions of
this Agreement. Executive represents and warrants that Executive has the
capacity to act on Executive’s own behalf and on behalf of all who might claim
through Executive to bind them to the terms and conditions of this Agreement.
Each Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

18.                               No Representations. Executive represents that
Executive has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Agreement.
Executive has relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement.

 

19.                               Severability. In the event that any provision
or any portion of any provision hereof or any surviving agreement made a part
hereof becomes or is declared by a court of competent jurisdiction or arbitrator
to be illegal, unenforceable, or void, this Agreement will continue in full
force and effect without said provision or portion of provision.

 

20.                               Entire Agreement. This Agreement represents
the entire agreement and understanding between the Company and Executive
concerning the subject matter of this Agreement and Executive’s employment with
and separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Executive’s
relationship with the Company, with the exception of the Severance Agreement,
the Confidentiality Agreement and any of Executive’s written equity compensation
agreements with the Company that are not superseded by the Severance Agreement.

 

21.                               No Oral Modification. This Agreement may only
be amended in writing signed by Executive and the Chairman of the Committee.

 

22.                               Governing Law. This Agreement will be governed
by the laws of the State of California, without regard for choice-of-law
provisions. Executive consents to personal and exclusive jurisdiction and venue
in the State of California.

 

23.                               Effective Date. [Executive understands that
this Agreement will be null and void if not executed by Executive no later the
end of the [21s] calendar day after the Agreement is provided to Executive for
consideration. Executive has seven days after that Party signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th ) day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by Executive before that date (the “Effective Date”).]
OR [This Agreement will be effective after it has been signed by both Parties
(the “Effective Date”)].

 

24.                               Counterparts. This Agreement may be executed
in counterparts and by facsimile, and each counterpart and facsimile will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.

 

25.                               Voluntary Execution of Agreement. Executive
understands and agrees that Executive executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of Executive’s claims
against the Company and any of the other Releasees. Executive expressly
acknowledges that:

 

(a)                                 Executive has read this Agreement;

 

(b)                                 Executive has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
Executive’s own choice or has elected not to retain legal counsel;

18

 

--------------------------------------------------------------------------------

 

 

(c)                                  Executive understands the terms and
consequences of this Agreement and of the releases it contains; and

 

(d)                                 Executive is fully aware of the legal and
binding effect of this Agreement.

 

* * * * *

 

 

[Signature page to follow]




19

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

COMPANY

NEXTGEN HEALTHCARE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

EXECUTIVE

[●], an individual

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

Dated:

 

 

 

 

20

 